Garnett, J. This was a suit on a promissory note, signed “ E. P. Donnell Mfg. Co., E. P. Donnell, proprietor.” The declaration averred that the defendant (E. P. Donnell) made the note in question by the name, style and description of “ E. P. Donnell Mfg. Co., E. P. Donnell, proprietor.” Defendant filed the general issue and an affidavit, stating in the latter that the note was obtained by one Clark from defendant’s bookkeeper by fraud and misrepresentation, that no consideration was paid for the same, and that it was obtained without appellant’s knowledge. On the trial the note was read in evidence without objection by the defendant, and no proof was offered by him to sustain the charge set forth in the affidavit. The affidavit does not deny the agent’s authority to execute the note, and to deal with Clark in the transaction referred to, nor does it say that the action of the bookkeeper was without the defendant’s knowledge. Everything that is said is consist ent with full authority in the bookkeeper. If the maker of a note adopts such a signature as that found subscribed to the note in question, no good reason can be given why he should not be held to a personal liability. The declaration formally notified the defendant that he was charged with having individually executed the note, and having that notice he could only deny the execution in case he filed an affidavit in compliance with Sec. 33, Chap. 110, R. S.; Davis v. Cleghorn, 25 Ill. 212. The judgment is affirmed. Judgment affirmed.